              Case 4:19-cv-04794-JST Document 39 Filed 01/13/20 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7                                    UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9                                          OAKLAND DIVISION

10
     ALLISON L. JAVITCH,                                  Case No.: 4:19-cv-04794-JST
11
                         Plaintiff,
12                                                        NOTICE OF VOLUNTARY DISMISSAL
     v.                                                   OF SILVERLINE HOME REMODELING,
13   SILVERLINE HOME REMODELING INC., et.
                                                          INC.

14   al.
                       Defendants.
15
16          Plaintiff ALLISON L. JAVITCH, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
17   hereby gives notice that it is voluntarily dismissing only DEFENDANT SILVERLINE HOME
18
     REMODELING, INC., with prejudice, with each side bearing its own costs and attorney’s fees.
19
20
     Dated: January 13, 2020
21
22
23
                                               Respectfully submitted,
24
25
                                               By: /s/ Mark L. Javitch      .
26                                             Mark L. Javitch (SBN 323729)
                                               Javitch Law Office
27
                                                      1
28                                                                                       4:19-cv-04794-JST
     Case 4:19-cv-04794-JST Document 39 Filed 01/13/20 Page 2 of 2




 1                              480 S. Ellsworth Ave.
                                San Mateo, CA 94401
 2                              Telephone: 650-781-8000
                                Facsimile: 650-648-0705
 3                              mark@javitchlawoffice.com
 4
                                Attorney for Plaintiff
 5                              ALLISON L. JAVITCH

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                                   4:19-cv-04794-JST
